Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 18, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149663(55)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  ROBERTO LANDIN,                                                                                     Richard H. Bernstein,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 149663
  v                                                                 COA: 309258
                                                                    Saginaw CC: 08-002400-NZ
  HEALTHSOURCE SAGINAW, INC.,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted for filing if submitted on or
  before September 16, 2015.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 18, 2015
                                                                               Clerk